18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 1 of
                                        14




 IT IS HEREBY ADJUDGED and DECREED that the
 below described is SO ORDERED.


 Dated: April 24, 2019.

                                                        ________________________________________
                                                                   CRAIG A. GARGOTTA
                                                           UNITED STATES BANKRUPTCY JUDGE
 ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                 §
 IN RE:                                          §   CASE NO. 18-50979-CAG
                                                 §
 CLYDE JONES and                                 §
 SANDRA SARRAN,                                  §
                                                 §   CHAPTER 7
          Debtors.                               §

 NOLA LANELL JENKINS, TRUSTEE OF                 §
 THE KATHRYN CHILRESS                            §
 IRREVOCABLE TRUST,                              §
                                                 §
          Plaintiff                              §
                                                 §
 v.                                              §   ADVERSARY NO. 18-05233-CAG
                                                 §
 CLYDE JONES,                                    §
                                                 §
          Defendant.                             §

                       ORDER GRANTING PLAINTIFF’S MOTION FOR
                           SUMMARY JUDGMENT (ECF NO. 44)

          Came on for consideration the above numbered adversary proceeding and, in particular,




                                                 1
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 2 of
                                        14


 Plaintiff’s Motion for Summary Judgment (ECF No. 44), 1 Defendant’s Affidavit in Response to

 Plaintiff’s Motion for Summary Judgment (ECF No. 46) (“Affidavit in Response”), and Plaintiff’s

 Reply to Defendant’s Affidavit in Response to Plaintiff’s Motion for Summary Judgment (ECF

 No. 47) (“Plaintiff’s Reply”). This Court took the matter under advisement without necessity of a

 hearing. After considering the pleadings and arguments of counsel contained therein, the Court

 finds that Plaintiff’s Motion for Summary Judgment should be granted.

            This Court has jurisdiction over this matter under 28 U.S.C. §§ 1334 (a) and (b). This is a

 core proceeding under 28 U.S.C. § (b)(2)(I) because it involves determinations as to the

 dischargeability of debts. Venue is proper under 28 U.S.C. §§ 1408 and 1409. This matter is

 referred to the Court pursuant to the District Court’s Standing Order of Reference.

                                     FACTUAL AND PROCEDURAL HISTORY

            On November 18, 2016, Nola Lanell Jenkins, Trustee of the Kathryn Childress Irrevocable

 Trust (“Plaintiff”) filed a Statement of Claim requesting a FINRA Customer Dispute Resolution

 Arbitration (the “FINRA Arbitration”) against Clyde Jones (“Defendant”), Rubicon Investment

 Management & Analytics, LLC (“Rubicon”), Scottrade, Inc. (“Scottrade”), and Michael Heridia

 (“Heridia”). Plaintiff asserted the following causes of action: violations of the Texas Securities

 Act, violations of equitable principles of trade and fair dealing, supervision violations, breach of

 fiduciary duty, negligent training and supervision, and participatory and vicarious liability. (ECF

 No. 44, Ex. B-1). The causes of action were “related to [Plaintiff’s] allegation that Scottrade,

 Rubicon, [Defendant], and Heridia made unsuitable investments, concentrating [Plaintiff’s]

 portfolio in small cap and penny stocks.” (Id.) Plaintiff also asserted that Defendant “failed to

 rebalance [Plaintiff’s] portfolio to reduce risk and volatility despite multiple requests.” (Id.)



 1
     Unless otherwise noted, all references to “ECF” herein refer to documents filed in Adversary Case No. 18-05233.

                                                           2
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 3 of
                                        14


 Defendant filed a Statement of Answer on January 23, 2017 that requested that Plaintiff take

 nothing by its claims, and that the FINRA Panel assess all costs associated with this claim against

 Plaintiff. (Id.) Defendant appeared pro se at two pre-hearing sessions and eight hearing sessions

 in front of the all-public panel of the FINRA Office of Dispute Resolution (the “FINRA Panel”).

 (Id.)

          After considering “the pleadings, testimony and evidence presented at the hearings,” the

 FINRA Panel issued an Award (the “FINRA Award”) on March 26, 2018 that was “decided in full

 and final resolution of the issues submitted for determination.” (Id.) The FINRA Award states as

 follows:

          1. Clyde Mick Jones is liable for and shall pay to Nola Lanell Jenkins, Trustee of
             the Kathryn Childress Irrevocable Trust the sum of $625,000.00 in
             compensatory damages.

          2. Clyde Mick Jones is liable for and shall pay to Nola Lanell Jenkins, Trustee of
             the Kathryn Childress Irrevocable Trust the sum of $30,000.00 in costs.

          3. Clyde Mick Jones is liable for and shall pay to Nola Lanell Jenkins, Trustee of
             the Kathryn Childress Irrevocable Trust the sum of $250,000.00 in attorneys’
             fees pursuant to Federal Rules of Civil Procedure Chapter VII, Texas Civil
             Practices and Remedies Code Chapter 38 & FINRA Rule 2310.

          4. Any and all claims for relief not specifically addressed herein, including
             punitive damages, are denied.

 (Id.) Defendant did not challenge the FINRA Award. On April 26, 2018, Defendant filed an

 Application to Confirm Arbitration Award in the 166th Judicial District of Bexar County, Texas

 (“Bexar County District Court”). Also on April 26, 2018, Defendant and co-debtor Sandra Sarran 2

 filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code (the “Bankruptcy

 Case”). In the Bankruptcy Case, the Court granted a Motion for Annulment of Stay Nunc Pro Tunc



 2
   Ms. Sarran is not a party to the captioned adversary proceeding. Defendant and Ms. Sarran’s bankruptcy case is filed
 in this Court under case number 18-50979-cag.

                                                           3
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 4 of
                                        14


 under 11 U.S.C. § 362(d)(1) to allow Plaintiff to confirm the FINRA Award in state court. (Case

 No. 18-50979, ECF No. 26).

          Plaintiff initiated this adversary proceeding on June 29, 2018, based on allegations that the

 FINRA Award is non-dischargeable in Defendant’s bankruptcy case pursuant to 11 U.S.C.

 §§ 523(a)(4) and (a)(19). 3 On July 31, 2018, Defendant filed Defendant’s First Amended Answer

 and Affirmative Defenses to Plaintiff’s Original Complaint (ECF No. 9). On July 31, 2018,

 Defendant filed Debtor/Defendents’ [sic] Rule 12(b)(6) Motion to Dismiss or in the Alternative

 12(e) Motion for More Definite Statement and Motion to Reinstate Stay (ECF No. 5) (“Rule

 12(b)(6) Motion”), which was denied for reasons stated on the record at an oral ruling held on

 November 28, 2018. 4 (ECF No. 29).

          On February 7, 2019, Plaintiff filed Plaintiff’s Motion for Summary Judgment (“Motion

 for Summary Judgment”) (ECF No. 44). In the Motion for Summary Judgment, Plaintiff seeks

 judgment that any and all amounts awarded to Plaintiff in the FINRA Arbitration are non-

 dischargeable debts under §§ 523(a)(4) 5 and (a)(19). The Motion for Summary Judgment also

 requests that Defendant pay all costs and attorneys’ fees associated with work performed in the

 captioned adversary proceeding. On February 21, 2019, Defendant filed the Affidavit in Response

 (ECF No. 46). Defendant’s Affidavit in Response argues that the FINRA Award did not contain

 findings of facts regarding wrongful behavior on his part, that Plaintiff has never submitted any

 facts to support its accusations of “fraud, breach of fiduciary duty, churning, violations of securities



 3
   Unless otherwise indicated, all references hereinafter are to 11 U.S.C. et seq.
 4
   The Court issued a Sua Sponte Order Striking Debtor/Defendant’s Request to Reinstate Stay (ECF No. 12) on August
 3, 2018, which struck a section of the Rule 12(b)(6) Motion that asked for the Court to reinstate the automatic stay.
 Debtor’s request for dismissal for failure to state a claim under Fed. R. Bankr. P. 7012(b)(6) and alternative request
 for more definite statement under Fed. R. Bankr. P. 7012(e) were denied at an oral ruling on November 28, 2018.
 (ECF No. 29).
 5
   The Motion for Summary Judgment does not provide any factual or legal argument on its § 523(a)(4) claims. As
 such, the Court will only address the § 523(a)(19) claims.

                                                           4
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 5 of
                                        14


 statutes, and other types of wrongful conduct,” and that punitive damages were specifically denied

 in the award itself. ( ECF No. 46, ¶ A). Defendant’s Affidavit in Response included a memorandum

 (the “Memorandum”) citing to various cases that was prepared by a third-year student at St. Mary’s

 University School of Law. On February 28, 2019, Plaintiff filed Plaintiff’s Reply (ECF No. 47),

 which asserts that Defendant’s Affidavit in Response is a flawed attempt to relitigate the liability

 that has already been established by the FINRA Award. Plaintiff’s Reply also argues that

 Defendant’s Affidavit in Response does not respond to the arguments made in the Motion for

 Summary Judgment, and that Court should disregard the attached Memorandum in its entirety

 under Federal Rules of Civil Procedure 56(c)(4) and (e) because it is not based on Defendant’s

 personal knowledge.

                                       STANDARD OF REVIEW

        Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Initially, the

 movant must demonstrate lack of evidence supporting the nonmovant’s case. See Celotex Corp.,

 477 U.S. at 323. The burden then shifts to the nonmovant to present evidence that there is a genuine

 issue for trial. Id. at 324. A party cannot overcome summary judgment with “conclusory

 allegations, unsubstantiated assertions, or ‘only a scintilla of evidence.’” Davis v. Fort Bend

 Cnty.¸765 F.3d 480, 484 (5th Cir. 2007) (quotation omitted). The Court must view all evidence in

 the light most favorable to the non-moving party. Crawford v. Formosa Plastics Corp. La., 234

 F.3d 899, 902 (5th Cir. 2000). If summary judgment is appropriate, the Court may resolve the case

 as a matter of law. Celotex Corp., 477 U.S. at 323.



                                                  5
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 6 of
                                        14


                                               LEGAL ANALYSIS

     A. Applicability of Factual Evidence Provided in Defendant’s Affidavit in Response and
        Memorandum in Response to Plaintiff’s Motion for Summary Judgment

           The Court agrees with Plaintiff that Defendant’s Affidavit in Response and the

 Memorandum are deficient. Federal Rule of Civil Procedure 56(c)(4), which is applicable in

 bankruptcy cases under Federal Rule of Bankruptcy Procedure 7056(c)(4), permits a party to

 submit an affidavit to support or oppose a motion for summary judgment. 6 Fed. R. Bankr. P.

 7056(c)(4) (“An affidavit or declaration used to support or oppose a motion must be made on

 personal knowledge, set out facts that would be admissible in evidence, and show that the affiant

 or declarant is competent to testify on the matters stated.”). Generally, “it is a settled rule in this

 circuit that an unsworn affidavit is incompetent to raise a fact issue precluding summary

 judgment.” Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300, 1306 (5th Cir. 1988). Under 28

 U.S.C. § 1746, there is a statutory exception that allows unsworn declarations to substitute for the

 affiant’s oath if the statements are made under “penalty of perjury” and verified as “true and

 correct.” Id. Courts in the Fifth Circuit have consistently held that “unsworn declarations are

 insufficient if they are not phrased in a manner that subjects declarant to penalty of perjury.”

 Steward v. Abbott, 189 F.Supp.3d 620, 628 (W.D. Tex. 2016); see also Barraza v. United States,

 526 F.Supp.2d 637, 641 (W.D. Tex. 2007) (“It is essential that statements be under penalty of

 perjury in order to ensure that affiants cannot circumvent penalties for perjury in signing onto

 intentional falsehoods.”).

         In Nissho-Iwai, the defendant responded to a motion for partial summary judgment with

 “her own rendition of facts contained in a notarized, self-described ‘affidavit.’” Id. at 1305. The



 6
  Affidavits are not required under Fed. R. Civ. P. 56(c)(1), but if an affidavit is used, it must comply with Rule
 56(c)(4).

                                                         6
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 7 of
                                        14


 defendant’s affidavit was neither sworn, nor were its contents stated to be true and correct under

 penalty of perjury. Id. at 1305–06. The Fifth Circuit found that an unsworn affidavit must be

 disregarded as summary judgment proof if it is not in substantial conformity with 28 U.S.C.

 § 1746. Id. at 1306–07. (citing Flowers v. Abex Corp., 580 F.Supp.1230, 1233 n.2 (N.D. Ill. 1984)

 to explain that “merely notarizing signature does not transform document into affidavit that may

 be used for summary judgment purposes”).

          The Affidavit in Response serves as Defendant’s response to the Motion for Summary

 Judgment and provides a rendition of Defendant’s statement of facts in a notarized, self-described

 affidavit. The Affidavit in Response notes that it was “subscribed and sworn to” before a notary

 public on February 21, 2019; however, the Affidavit in Response was not verified as true and

 correct, nor was it made under penalty of perjury. (ECF No. 46). As such, the Affidavit in Response

 is not in conformity with the requirements of 28 U.S.C. § 1746. Because the Affidavit in Response

 is not properly documented as sworn under penalty of perjury, the Court cannot consider it as

 summary judgment evidence. Nissho-Iwai, 845 F.2d at 1307. Consequently, the Court will

 disregard the Affidavit in Response, including the attached Memorandum, in its entirety. 7 The

 Court will consider other materials in the record to determine whether there are genuine issues of

 material fact in this matter. Fed. R. Bankr. P. 7056(c)(3) (“The Court need only consider the cited

 materials, but it may consider other materials in the record.”).




 7
   It was improper for Defendant to incorporate the Memorandum prepared by a third-year law student to present his
 legal argument. Even if the Court were to consider the Memorandum as a document separate from the Affidavit in
 Response that is not subject to the verification requirements of 28 U.S.C. § 1746, it does not comply with Fed.
 R. Bankr. P. 7056(c)(4) because it is not “made on personal knowledge,” does not “set out facts that would be
 admissible in evidence,” and does not show that “affiant or declarant is competent to testify on the matters presented.”
 Fed. R. Bankr. P. 7055(c)(4).

                                                            7
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 8 of
                                        14


     B. The Bankruptcy Court is the Appropriate Forum for Determining Dischargeability
        of the FINRA Award

          Plaintiff contends that she is entitled to summary judgment that the $900,000 FINRA

 Award is non-dischargeable under 11 U.S.C. §§ 523(a)(4) and (a)(19). As a preliminary matter,

 Plaintiff asserts that the bankruptcy court is the appropriate forum for determining dischargeability

 of the FINRA Award. Plaintiff notes that Defendant has “repeatedly stated” that the FINRA Award

 is de facto dischargeable based on a letter issued by the FINRA Office of Dispute Resolution on

 May 3, 2018 (the “FINRA Letter”) after the FINRA Award was issued. 8 The FINRA Letter

 provides that Defendant’s association with FINRA member firms would be suspended unless he

 demonstrated that he either:

          1. Paid the award in full;

          2. Entered into a full-executed settlement agreement with the claimant(s), and
             [his] obligations thereunder [were] current;

          3. Timely filed an action to vacate or modify an award and such motion [had] not
             been denied; or

          4. Filed a petition in bankruptcy and the bankruptcy proceeding is pending, or the
             bankruptcy court has discharged the award or payment owed under the
             settlement agreement (collectively the “Rule 9554 enumerated defenses”).

 (Motion for Summary Judgment, ECF No. 44, Ex. B-5). According to Plaintiff, the FINRA Letter

 simply outlines defenses to Defendant’s suspension from FINRA but does not state affirmatively

 that the FINRA Award is dischargeable.

          The Court agrees with Plaintiff that the determination of whether a debt is non-

 dischargeable is a matter of federal bankruptcy law. Dennis v. Dennis (In re Dennis), 25 F.3d 274,

 277 (5th Cir. 1994) (citation omitted). The Court also agrees with Plaintiff that the FINRA Letter


 8
   Regarding the FINRA Letter, Defendant’s 12(b)(6) Motion argues that “if the very agency issuing the award believes
 it may be discharged in bankruptcy, then the mere existence of the award is insufficient to justify a non-discharge of
 the debt under [§§ 523(a)(4) and (19)].” (ECF No. 6).

                                                           8
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 9 of
                                        14


 merely outlines the defenses that Defendant could have raised to avoid having his FINRA

 membership suspended. The contents of the FINRA Letter are neither binding nor persuasive to

 the Court on the issue of non-dischargeability of the FINRA Award under §§ 523(a)(4) and

 523(a)(19). The FINRA Letter’s inquiry to Defendant as to whether the FINRA Award was

 discharged in bankruptcy has no impact on the Court’s duty to assess the merits of Plaintiff’s non-

 dischargeability claims against Defendant in this adversary proceeding.

    C. Dischargeability of the FINRA Award Under § 523(a)(19)

        Next, Plaintiff argues that the FINRA Award is conclusively non-dischargeable under

 § 523(a)(19) because the FINRA Panel has already determined Defendant’s violations and proof

 of the entry of order of the violations has been tendered to this Court. Plaintiff argues, moreover,

 that Defendant is estopped from arguing any additional facts or law that would preclude him from

 liability for FINRA violations. Plaintiff relies on McGraw & Pfeifer Sutter Fam. LLC v. Collier

 (In re Collier) for the proposition that “judgments and settlements from state securities fraud

 causes are non-dischargeable without the need to relitigate in bankruptcy court.” 497 B.R. 877,

 903 (Bankr. E.D. Ark. 2013) (citation omitted). In response, Defendant has argued that the award

 cannot be deemed non-dischargeable under § 523(a)(19) because there were no findings of specific

 violations of securities laws, fraud, breach of fiduciary duty, or the imposition of punitive damages.

        Section 523(a)(19) of the Bankruptcy Code provides that a discharge under § 727 does not

 discharge a debt that:

        (A) is for—

                (i) the violation of any of the Federal securities laws, . . . any of the State
                securities laws, or any regulation or order issued under such Federal or
                State securities laws; or

                (ii) common law fraud, deceit, or manipulation in connection with the
                purchase or sale of any security; and

                                                   9
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 10 of
                                         14



         (B) results, before, on, or after the date on which the petition was filed, from

                 (i) any judgment, order, consent order, or decree entered in any Federal or State
                 judicial or administrative proceeding;

                 (ii) any settlement agreement entered into by the debtor; or

                 (iii) any court or administrative order for any damages, fine, penalty, citation,
                 restitutionary payment, disgorgement payment, attorney fee, cost, or other
                 payment owed by the debtor.

  11 U.S.C. § 523(a)(19) (West 2019). “The burden is on the creditor to show a debt is

  nondischargeable under § 523(a).” Grogan v. Garner, 498 U.S. 279, 283 (1991). For a debt to be

  non-dischargeable under § 523(a)(19), an objecting creditor must prove that: “(1) the debt is for

  violation of securities laws or for common law fraud in connection with the sale of a security; and

  (2) the debt must be memorialized in a judicial or administrative order, or in a settlement

  agreement.” Wright v. Minardi (In re Minardi), 536 B.R. 171, 191 (Bankr. E.D. Tex. 2015) (citing

  Collier, 497 B.R. at 902).

         In Collier, the debtor, a financial advisor, advised the plaintiffs to purchase certificates of

  deposit that turned out to be part of a Ponzi scheme. 497 B.R. at 882. The plaintiffs argued that the

  debtor violated state securities laws and engaged in deceptive, misleading sales by unreasonably

  recommending the purchase of a security. Id. at 901. The plaintiffs asked the court to rule that if a

  court or tribunal did determine that Debtor violated securities laws, then such determination would

  be non-dischargeable. Id. Stated differently, the plaintiffs asked the court to determine the debtor’s

  actual liability for state law securities violations and to find that such liability was non-

  dischargeable under § 523(a)(19). Id. The Collier court refused to determine the debtor’s actual

  liability, requiring that there be a “non-bankruptcy forum’s determination of the [d]ebtor’s having

  violated securities law.” Id. at 903. In dicta, the Collier court noted that “the primary purpose of



                                                   10
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 11 of
                                         14


  [§ 523(a)(19)] was to ensure that judgments and settlements from state securities fraud cases are

  nondischargeable without the need to relitigate in bankruptcy court.” Id. (citing Faris et al v. Jafari

  (In re Jafari), 401 B.R. 494, 496 (Bankr. D. Colo. 2009) (citation omitted).

          Here, Plaintiff is not urging the Court to litigate the § 523(a)(19) claim on the merits.

  Rather, Plaintiff is requesting that the Court find, as a matter of law, that the FINRA Award is non-

  dischargeable because the FINRA Panel has already determined Defendant’s violations of

  securities laws and breaches of fiduciary duty, and proof of the entry of the order of the violations

  has been tendered to this Court. (ECF No. 44. Ex. B-1.) Plaintiff asserts that Fifth Circuit courts

  have agreed with the reasoning in Collier. Specifically, Plaintiff cites to Kokas v. Osborne (In re

  Osborne), a case from the United States Bankruptcy Court for Eastern District of Texas, which

  held:

          Once a determination of securities violation or related fraud has been made by a
          non-bankruptcy tribunal, and proof of the entry of that order or the existence of a
          settlement is tendered to the bankruptcy court, the debt is rendered
          nondischargeable under § 523(a)(19) without proof of any additional element in a
          manner outside the traditional analysis of issue preclusion principles.

  No. 16-40903, Adv. No. 4068, 2017 WL 1232407, at *4 (Bankr. E.D. Tex. Apr. 3, 2017).

  Generally, other courts have held that § 523(a)(19) “provides for an underlying determination of

  liability that, in itself, serves as the basis for rendering a debt nondischargeable.” Voss v. Pujdak

  (In re Pujdak), 462 B.R. 560, 576 (Bankr. D.S.C. 2011).

          Following the two-prong test discussed in Collier, Osborne, and Minardi, the Court finds

  that the FINRA Award is non-dischargeable under § 523(a)(19). First, the Court finds that the

  FINRA Panel, a non-bankruptcy tribunal, has issued its FINRA Award determining that Defendant

  is liable for compensatory damages, costs, and attorneys’ fees in relation to violations of securities

  laws in connection with the sale of a security. Second, the Court finds that the compensatory



                                                    11
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 12 of
                                         14


  damages, costs, and attorneys’ fees awarded to Plaintiff in the FINRA Award are memorialized in

  a judicial order that was entered in Bexar County District Court.

           The Court concludes that the FINRA Award arose, at least in part, in connection with

  Defendant’s violation of Texas securities laws. In her Statement of Claim filed with the FINRA

  Office of Dispute Resolution, Plaintiff asserted that Defendant, in violation of the Texas Securities

  Act, “offered and sold securities by means of untrue statements of material fact and/or omissions

  of material facts necessary in order to make statements made . . . which caused [Plaintiff] to suffer

  injury.” (ECF No, 44, Ex. B-4). Plaintiff’s Statement of Claim also includes counts against

  Defendant alleging violations of equitable principles of trade and fair dealing, and breach of

  fiduciary duty. (Id.) Defendant filed a Statement of Answer in response to Plaintiff’s Statement

  of Claim denying Plaintiff’s allegations of Texas Securities Fraud. (Id.)

           The FINRA Award reiterates that Plaintiff asserted causes of action in its Statement of

  Claim for “violations of the Texas Securities Act, violation of principles of equitable trade and fair

  dealing, supervision violations, breach of fiduciary duty, negligent training and supervision, and

  participatory and vicarious liability” 9 (the “FINRA Claims”). (Id.) The FINRA Panel, “after

  considering the pleadings, the testimony and evidence presented at the hearing, decided in full and

  final resolution of the issues submitted for determination” that Defendant is liable to Plaintiff for

  $625,000.00 in compensatory damages, $250,000.00 in attorneys’ fees, and $30,000.00 in costs.

  (Id.)

           The Court acknowledges Defendant’s argument that the FINRA Award does not

  specifically indicate whether it was awarding damages, attorneys’ fees, and costs based on certain


  9
   As to Defendant. Plaintiff’s Statement of Claim alleges violations of Texas Securities Act, violations of equitable
  principles of trade and fair dealing, breach of fiduciary duty, and attorney’s fees and court costs. (ECF No. 44, Ex. B-
  4). Plaintiff’s additional allegations of supervision violations, negligent training and supervision, and participatory
  and vicarious liability were brought only against Scottrade, Rubicon, and Heridia. (Id.)

                                                            12
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 13 of
                                         14


  or all the FINRA Claims. (ECF No. 5, p. 3.) Defendant, however, filed a Statement of Answer to

  the FINRA Claims denying the allegations made in Plaintiff’s Statement of Claim and asserting

  various affirmative defenses. The FINRA Panel made determinations on the merits, and Defendant

  was given a meaningful opportunity to defend himself. The FINRA Award states that it was

  “decided in full and final resolution of the issues submitted for determination.” (Id.) Once “a

  tribunal other than the bankruptcy court [determines] . . . whether a federal or state securities

  violation or some type of related fraud has occurred,” the Court should not disturb or attempt to

  relitigate those findings. Minardi, 536 B.R. at 192; see In re Chan, 355 B.R. 494, 503 (Bankr.

  E.D. Pa. 2006) (recognizing that § 523(a)(19) was added to the Bankruptcy Code to “make

  judgments and settlements based upon securities law violations nondischargeable, protecting

  victims’ ability to recover their losses”). Therefore, because the indebtedness owed to Plaintiff by

  Defendant is based in part upon violation of state securities violations, and because the

  indebtedness has been memorialized by entry of the FINRA Award and related judgment in Bexar

  County District Court, the Court finds that the FINRA Award is non-dischargeable pursuant to

  § 523(a)(19).

                                            CONCLUSION

         The outstanding indebtedness owed by Defendant, Clyde Jones, to Plaintiff Nola Lanell

  Jenkins, Trustee of the Kathryn Childress Irrevocable Trust, comprised of compensatory damages

  in the sum of $625,000.00, costs in the sum of $30,000.00, and attorneys’ fees in the sum of

  $250,000.00, all as established by the Agreed Order Granting Plaintiff’s Application to Confirm

  Arbitration Award that was entered by the 166th Judicial District of Bexar County, Texas in cause

  number 2018CI07697 on September 25, 2019, are excepted from discharge pursuant to 11 U.S.C.

  § 523(a)(19).



                                                  13
18-05233-cag Doc#48 Filed 04/24/19 Entered 04/24/19 15:00:53 Main Document Pg 14 of
                                         14


        For the foregoing reasons, it is ORDERED that Plaintiff’s Motion for Summary Judgment

  (ECF No. 44) is GRANTED.

                                                ###




                                             14
